DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 06/30/2022.  
This action is made FINAL.

2.	Claims 1-20 are pending in the case.  Claims 1, 10 and 19 are independent claims.  Claims 3-4 and 12-13 have been amended.  




Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. 

Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as unpatentable over Chalmers et al., International Patent Application No. WO 2020/052886 (also referred hereinafter as Kuhl).

Applicant argues (claims 1, 10 and 19) CHALMERS fails to disclose capturing via a first device, user video conveyed to a second device, where the devices are heterogeneous devices participating in a holocall and one device lacks XR capabilities.

In response, CHALMERS discloses differing devices sharing captured user video in an extended reality communication session (Fig. 6).  CHALMERS discloses the differing devices include a tablet (Fig. 6) and a HMD (Para 50, 114), which may include a projection system to facilitate visualization of a hologram (Para 47).  Additionally, CHALMERS discloses the devices may share 3D or 2D imagery (Para 70).  Therefore, CHALMERS suggests capturing via a first device, user video conveyed to a second device, where the devices are heterogeneous devices participating in a holocall and one device lacks XR capabilities.



Applicant argues (claims 1, 10 and 19) CHALMERS fails to disclose “displaying, on the first device, a 3D mesh rendering of an extended reality environment based on a 3D mesh received from the second device for enabling the first device to render the extended reality environment”.

In response, CHALMERS discloses a head mounted system that captures images of the physical environment via imaging sensors (Para 50).  The image sensors capture a variety of input including color (Para 49), physical object movement, depth, perspectives and tracked position and orientation (Para 60).  The sensor data collectively is representative of data of a 3D mesh of the environment.  Additionally, CHALMERS discloser sharing the sensor data with remote participants of the communication session (Para 67, 68), to enable shared presentation of the virtual representation (e.g. remote participant avatar) (Para 67).  Thus, CHALMERS discloses “displaying, on the first device, a 3D mesh rendering of an extended reality environment based on a 3D mesh received from the second device for enabling the first device to render the extended reality environment”.




Applicant argues (Remarks, pg. 5) Chalmers fails to teach or suggest receiving pose transforms, which are necessary to facilitate a holocall between heterogeneous devices.
In response, Chalmers teaches a system that transforms senor images to impose a select perspective (Para 48).  Thus, Chalmers suggest providing a pose transform. Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., facilitating a holocall between heterogeneous devices) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Applicant argues claims 2-9, 11-18 and 20 are allowable in view of their own merits and by virtue of their dependence upon independent claims 1, 10 or 19 of which CHALMERS fails to teach or suggest every limitation.

In response, claims 2-9, 11-18 and 20 are not allowable based on dependency from a respectively rejected base independent claim including limitations taught or suggested by CHALMERS. 



Applicant argues the rejection of claims 6-7 and 16-17 should be withdrawn because the teaching of Adcock does not cure deficiencies of CHALMERS.

In response, Examiner maintains the rejection of CHALMERS in view of Adcock disclose the limitations of claims 6-7 and 16-17.  


	To the extent that the response to the applicant's arguments may have mentioned new portions of the prior art references which were not used in the prior office action, this does not constitute a new ground of rejection. It is clear that the prior art reference is of record and has been considered entirely by applicant. See In re Boyer, 363 F.2d 455, 458 n.2, 150 USPQ 441, 444, n.2 (CCPA 1966) and In re Bush, 296 F.2d 491, 496, 131 USPQ 263, 267 (CCPA 1961).

The mere fact that additional portions of the same reference may have been mentioned or relied upon does not constitute new ground of rejection. In re Meinhardt, 392, F.2d 273, 280, 157 USPQ 270, 275 (CCPA 1968).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5, 8-12, 14-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker Kuhl, WO 2021/062278 A1.


Independent claim 1, Kuhl discloses a method, comprising: 

capturing, with a first device, video of a first user and conveying the video to a second device, wherein the first and second devices are heterogeneous devices (i.e. remote/first and local/second devices include cameras that capture physical objects/visible person(s) in the environment – Para 59, 111, 114); 

displaying, on the first device, a 3D mesh rendering of an extended reality environment based on a 3D mesh received from the second device for enabling the first device to render the extended reality environment, wherein the extended reality environment is simultaneously displayed on the second device (i.e. a remote/first device receives a local environment, from a second/local device, for remote device display of a XR environment – Para 76); 

receiving, with the first device, video of a second user and compositing the video of the second user in the extended reality environment displayed on the first device, wherein a view perspective of the video of the second user composited in the extended reality environment is based on pose transforms (i.e. local/second devices include cameras that capture physical objects/visible person(s) in the environment – Para 59, 111, 114; the system transforms sensed images to provide a select viewpoint different than the perspective captured by the imaging sensors – Para 48; sensed images may be physical people – Para 49); 

responsive to predefined input to the first device, changing the view perspective of the video of the second user composited in the extended reality environment (i.e. in response to input/motion/gesture from the remote/first participant, the displayed angle of view of the second/local user changes – Fig. 6B, 6C); and 


conveying view perspective data from the first device to the second device for causing a corresponding change in view perspective of the video of the first user composited in the extended reality environment simultaneously displayed on the second device (i.e. a system of multiple devices each including display(s) for visualizing objects from differing viewpoints – Para 54, 58; the second/local device user visualizes the change in the angle of view of the first/remote device user – Fig. 6F; Para 58, 132).  

Kuhl fails to recite receiving pose transforms.

Kuhl discloses determining user/participant focus/orientation (e.g. pose) (Para 121) to provide a representation of the user from a particular viewpoint (Para 112), which suggests receiving pose transforms.


It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving pose transforms with the method of Kuhl because Kuhl tracks device and user orientation, which enables the display system to transform captured imagery to provide an improved visualization that is modified based on changing perspective (Kuhl, Para 7, 112).



Claim 2, Kuhl discloses the method of claim 1, wherein the corresponding change in view perspective of the video of the first user as composited in the extended reality environment simultaneously displayed on the second device mirrors, albeit from a perspective of the second user, the change in the view perspective of the video of the second user displayed on the first device (i.e. change in remote participant gaze/focus relative to a view position of a local participant correspondingly changes the display on the second/local participant device – Para 132; Fig. 6F).  



Claim 5, Kuhl discloses the method of claim 1, wherein the predefined input is generated in response to a system event in which the view perspective changes to accommodate a sharing of media on the first and second devices (i.e. remote user/participant device movement/gesture changes perspective to share an environment image with another/second/local user – Para 102; Fig. 4D).  



Claim 8, Kuhl discloses the method of claim 1, further comprising modifying the video of the first user displayed on the second device based on determining an availability of depth-frame images (i.e. system of multiple devices each including display(s) for visualizing objects from differing viewpoints – Para 54, 58; each device provides display of object from different viewpoints with the illusion of depth – Para 58).  



Claim 9, Kuhl discloses the method of claim 1, wherein the 3D mesh rendering is acquired by the first device using a video camera embedded in or operatively connected with the first device (i.e. a remote/first device receives a local environment, from a second/local device, for remote device display of a XR environment – Para 76).



Independent claim 10, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 11-12, 15, 18 and 20, the corresponding rationale as applied in the rejection of claims 2-5, 8 and 9 apply herein.


Independent claim 19, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker Kuhl, WO 2021/062278 A1 as applied to claims 1 and 10 above, and further in view of Lee Adcock et al., US 11,233,974 B1.


Claim 6, Kuhl discloses the method of claim 1, further comprising 

Kuhl fails to disclose generating a virtual camera to capture side-by- side images of the first and second users and compositing the side-by-side images in the extended reality environment simultaneously displayed on the first and second devices, which Adcock discloses (i.e. captured video streams of users are appear positioned side-by-side in the collaborative virtual environment - Fig. 2; col. 9, ll. 15-25).  



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Adcock’s generating a virtual camera to capture side-by- side images of the first and second users and compositing the side-by-side images in the extended reality environment simultaneously displayed on the first and second devices with the method of Kuhl because side-by-side visualization improves visualization from a user perspective and provides the benefit of visualizing multiple participants of the collaborative session (Adcock, col. 15, ll. 20-25).



Claim 7, Kuhl discloses remote user devices visualizing a shared environment (Fig. 4 & 6D).

Kuhl fails to disclose the method of claim 1, further comprising modifying the video of the first user displayed on the second device based on determining an availability of a video segmentation capability, which Adcock discloses (i.e. display video streams of remote users on a common virtual background where the backgrounds of the video streams are removed - col. 1, ll. 55-61).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Adcock’s modifying the video of the first user displayed on the second device based on determining an availability of a video segmentation capability with the method of Kuhl because modifying video to remove background elements enables presentation of a cohesive environment that improves a sense of a collaborative experience (Adcock, col. 14, ll. 53-55).



Claims 16-17, the corresponding rationale as applied in the rejection of claims 6 and 7 apply herein.


Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker Kuhl (Devin Chalmers), WO 2021/062278 A1, as applied to claims 1 and 10 above, and further in view of Jason Faulkner et al., US 2020/0202634 A1.


Claims 3 and 12, Chalmers discloses multiple devices sharing an extended reality experience (Fig. 2A).

Chalmers fails to disclose the method of claim 1, wherein the first device lacks extended reality capabilities, which Faulkner discloses (i.e. multiple device sharing a 3D or a 2D rendering of an object or an environment based on a shared generated 3D model of the environment – Para 39).

It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to include Faulkner’s wherein the first device lacks extended reality capabilities with the method of Chalmers because each discloses multiple devices sharing a video experience, where communication between differing devices provides the advantage of improved remote participant communication providing efficient user transition between different sessions without the need to re-create shared content between sessions. 



Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619